Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. Landlord and tenant, § 93*—when tenant accepting unsigned written lease may not claim that tenancy is from month to month. Where there is an arrangement between a landlord and a tenant in possession of the premises that the latter will rent the premises under a written lease for a year from a certain date at a specified rental and he remains in possession after the commencement of the term, paying the rent agreed upon in the new lease without objecting to its terms, such tenant cannot claim that the lease was from month to month, although the written lease was not signed by him.